DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:

SPECIES A: FIGs 1-8B Trap with a light behind an adhesive board, releasable liner 186, insert without a tab, and distinctive openings 132 in the shell.

SPECIES B: FIGs 9-12 Trap with a light and cartridge which comprises a tab
SUB-GROUP 1: Insert Arrangement
	Species 1A: FIG 13
	Species 1B: FIG 14
	Species 1C: FIG 15A-B
	Species 1D: FIG 16A-B
	Species 1E: FIG 17
	Species 1F: FIG 18
The species are independent or distinct because each species includes mechanical functionality, structure, and detail not required of the other species. Species 1A-1F each describe a differently arranged insert, using protrusions either on the back of an insert such as in Species 1D, protrusions on the front of an insert such as in Species 1C, adhesive such as in Species 1F. Each species further is differentiated by the use of a reservoir or no reservoir, or whether it has two layers or three such as in Species 1E and 1F. In addition, these species are not obvious variants of each other based on the current record.

SPECIES C: FIGs 21-23 example shell with forces applied
SUB-GROUP 1: Insert
	Species 1A: FIGs 19A-19B inserts with a light source and tab

The species are independent or distinct because each species includes mechanical functionality, structure, and detail not required of the other species. Species 1B requires a reservoir while Species 1A does not. In addition, these species are not obvious variants of each other based on the current record.

SPECIES D: Embodiment with laterally extending tab and shell to accommodate.
SUB-GROUP 1: Insert
Species 1A: FIG 24 insert with tab and lateral tab 1341.
Species 1B: FIG 31 insert with tab, reservoir, and laterally extending tab from the reservoir 1641/1640

The species are independent or distinct because each species includes mechanical functionality, structure, and detail not required of the other species. Species 1B requires both a reservoir and a lateral tab extending from the reservoir, while Species 1A does not. In addition, these species are not obvious variants of each other based on the current record.

SUB-GROUP 2: Shell
Species 2A: FIGs 25-27 example shell with the insert of FIG 24, with the lateral tab and cross sectional view when forces are applied, and extensions at 1443 on the sides.
Species 2B: FIGs 28-30 example shell with the insert of FIG 24, with the lateral tab and cross sectional view when forces are applied, and extensions 1543 under the insert.

The species are independent or distinct because each species includes mechanical functionality, structure, and detail not required of the other species. Species 2A and 2B require the use of extensions which extend into the shell from different sides of the shell and thus hold 

SPECIES E: FIGs 32-34 Insect trap with hinge, openings, clasps, requiring an insert which engages with a protrusion 1740 to stay in place.
SUB-GROUP 1: Insert
Species 1A: FIG 35 Insert with reservoir
Species 1B: FIG 36 Insert with reservoir and apertures in the reservoir.

The species are independent or distinct because each species includes mechanical functionality, structure, and detail not required of the other species. Species 1B requires a reservoir that has apertures to limit the rate of flow of the contents of the reservoir, while Species 1A does not have this requirement. In addition, these species are not obvious variants of each other based on the current record.

SPECIES F: FIGs 37-40 Insect trap with insert which uses an offset tab to engage with a switch.
SUB-GROUP 1: Tab shape
Species 1A: FIG 41 Tab shape rectangular
Species 1B: FIG 42 Tab shape curved
Species 1C: FIG 43 Tab shape triangular
Species 1D: FIG 44 Tab shape asymmetrical

The species are independent or distinct because each species includes mechanical functionality, structure, and detail not required of the other species. Each of the species requires a wholly different tab shape which interact with the insect trap shell. In addition, these species are not obvious variants of each other based on the current record.

The species A-F are independent or distinct because each species includes mechanical functionality, structure, and detail not required of the other species. For example. Species B requires a central tab for the insert in its device, however Species A does not. Additionally, Species E requires an insert which engages with a protrusion to stay in place and a hinge opening, which is not a requirement of the other species. Species D further utilizes a specially shaped lateral tab which varies the effect of forces placed on the shell of the device, which is different from Species C. Species F requires an offset tab in particular which engages with a switch, each of the tab shapes being distinct from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/K.T.T./            Examiner, Art Unit 3647                                                                                                                                                                                            	/DARREN W ARK/            Primary Examiner, Art Unit 3647